DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response
	The ‘Amendment and Response’, filed 02 November 2021, has been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-67 and 71 are canceled.
	Claims 68, 72, and 86 are amended.
	Accordingly, claims under examination are claims 68-70 and 72-86.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 07 January 2022, has been fully considered.

Response to Allegations/Arguments directed to ‘Objection to Claim, Minor Informality/Typographical Error’
The ‘Amendment and Response’ (p6), filed 02 November 2021, indicates claim 71 is canceled and claim 72 is amended to add a period and, thus, requests withdrawal of these objections. In view of the amendments to the claims these objections are withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Amendment and Response’ (p6), filed 02 November 2021, submits claim 86 is amended to clarify that the increase in length is relative to a normal spacer and, thus, requests withdrawal of this rejection. (See Example 16, page 110, line 13 for support.) In view of the amendments to the claims this rejection is withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102(b), U.S. Patent Application Publication No. 2014/0315985’ and ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent Application Publication No. 2014/0315985 further in view of U.S. Patent Application Publication No. 2016/0186214’
The ‘Amendment and Response’, filed 02 November 2021, amends claim 68. Further it is argued on pages 6-8 that the “spacer” in MAY is defined as a nucleic acid that can hybridize to a target nucleic acid and that the “spacer extension” of MAY is described as a moiety, stability control sequence, endoribonuclease, binding sequence, or ribozyme that can function in a eukaryotic or prokaryotic cell. However, MAY considers these two elements as being separate 

Objection to Claim
Redundant Claim Limitation
Claim 70 is objected to because of the recitation “wherein the Type I CASCADE is a Type I-B CASCADE, a Type I-C CASCADE, a Type I-E CASCADE, a Type I-F CASCADE, a Type I-A CASCADE, or a Type I-D CASCADE” appears to be redundant in light of the amendments to independent claim 68. Claim 68, which claim 70 is directly dependent from, does recite a “Type I CASCADE” and is amended to subsequently recite “a Type I-B CASCADE”, “a Type I-C CASCADE”, “a Type I-E CASCADE”, “a Type I-F CASCADE”, “a Type I-A CASCADE”, and “a Type I-D CASCADE”. Therefore, it would be remedial to amend claim 68 to recite “(a) a first nucleic acid sequence encoding at least three polypeptides of a Type I-B CASCADE, a Type I-C CASCADE, a Type I-E CASCADE, a Type I-F CASCADE, a Type I-A CASCADE, or a Type I-D CASCADE” in order to rectify this issue and provide clarity to the claim as a whole. Accordingly, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
New Matter – Polypeptides Having at least 95% Identity to Recited SEQ ID NOs: in the Claims
Claims 68-70 and 72-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 68-70 and 72-86 are amended to recite a Type I-B CASCADE, a Type I-C CASCADE, a Type I-E CASCADE, a Type I-F CASCADE, a Type I-A CASCADE, or a Type I-D CASCADE and defines each of these CASCADEs as comprising specific polypeptides (e.g., Cas6b, Cas8b (Csh1), Cas7 (Csh2), and Cas5 for the Type I-B CASCADE). Each of these polypeptides in turn are indicated as “having at least 95% sequence identity to any one of the sequences of” specifically recited “SEQ ID NOs:”. A review of the originally filed disclosure for these recited polypeptides and for the recited “SEQ ID NO:” reveals that there is a clear relationship for the polypeptides with some of the recited “SEQ NO:”. For example, the Type I-B CASCADE is recited as comprising a Cas6b polypeptide and from the originally filed disclosure it is understood that the Cas6b polypeptide is at least to correspond to SEQ ID NOs: 18-20. (See page 34.) However, absent is any indication of a relationship for the Cas6b polypeptide with the other recited “SEQ ID NOs:” (e.g., “SEQ ID NOs: 21-26, 335-340 or 1043-2372”), as encompassed by the claims. While the specification does list various polypeptides by “Accession No.” in on page 38 for Cas6b, there is no indication of a Sequence Listing’. This example for the Cas6b polypeptide can be extended to the other recited polypeptides in the Type I-B CASCADE along with the polypeptides indicated in the Type I-C CASCADE, the Type I-E CASCADE, the Type I-F CASCADE, the Type I-A CASCADE, or the Type I-D CASCADE. For instance, there is no support found for the recited Cas8b (Csh1) polypeptide, Cas7 (Csh2) polypeptide, Cas5 polypeptide that are to comprise the Type I-B CASCADE to have a relationship with the SEQ ID NOs: 18-20 for one in the art to construct a polypeptide having at least 95% identity to these sequences. In fact, these polypeptides are indicated as having completely different “SEQ ID NOs:” than that of Cas6b and/or to each other. (See pages 34-35.) It would be remedial to delineate each of the recited polypeptides found in each of the recited CASCADES with the corresponding “SEQ ID NO:” in the claims as supported for by the specification. If supported, it is suggested that the specification be amended such that one in the art would be readily able to discern the claimed polypeptide with the corresponding “Accession No.” found throughout the specification (e.g., beginning on page 35 to page 80) and the “SEQ ID NO:” recited in the claims. Also see below ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’.
Accordingly, the amendment to the claims for the “polypeptides having at least 95% sequence identity to any one of the sequences of” the recited “SEQ ID NOs:” that are to be comprised in the recited CASCADEs is considered NEW MATTER.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 68-70 and 72-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Vague and Indefinite
	Claims 68-70 and 72-86 are amended to further recite “a Type I-B CASCADE”, “a Type I-C CASCADE”, “a Type I-E CASCADE”, “a Type I-F CASCADE”, “a Type I-A CASCADE”, and “a Type I-D CASCADE” whereby each of these CASCADES are to comprise various polypeptides which are further defined as “having at least 95% sequence identity to any one of the sequences of” specifically recited “SEQ ID NOs:” which is considered vague and indefinite. Specifically, it is unclear if it is intended that the recited polypeptides in each of the recited CASCADEs is to be related to all of the recited “SEQ ID NOs:” or to a subset of recited “SEQ ID NOs:”. Further, for some of the recited “SEQ ID NOs:” (e.g., 335-340, 1043-2372, 2373-4371, 5253-7520, 7521-11528, 325-334, 341-1042, 4372-5234) it is unclear from the specification the corresponding “SEQ ID NO:” for the recited polypeptide. Also see above ‘Claim Rejections – 35 U.S.C. § 112(a), New Matter - Polypeptides Having at least 95% Identity to Recited SEQ ID NOs: in the Claims’. Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Lack of Antecedent Basis
	Claims 68-70 and 72-86 are amended to recite the limitation “wherein the Type I-B CASCADE… the Type I-C CASCADE… the Type I-E CASCADE… the Type I-F CASCADE… the Type I-A CASCADE… the Type I-D CASCADE…” (claim 68, lines 10-32) which lacks antecedent basis.  Absent Objection to Claims, Redundant Claim Limitation’, it would be remedial to amend claim 68 to recite “(a) a first nucleic acid sequence encoding at least three polypeptides of a Type I-B CASCADE, a Type I-C CASCADE, a Type I-E CASCADE, a Type I-F CASCADE, a Type I-A CASCADE, or a Type I-D CASCADE” in order to rectify this issue and provide clarity to the claim as a whole. Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636